COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-03-196-CV
 
IN RE WARRANTECH CORPORATION,                                                RELATORS
WARRANTECH CONSUMER PRODUCT 
SERVICES, INC., AND WARRANTECH 
HELP DESK, INC.                                                                                             
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

----------
         We have considered Relators and Real Parties-In-Interest’s “Agreed Motion To
Dismiss Pursuant To Settlement.”  It is the court's opinion that the motion should
be granted; therefore, we dismiss the original proceeding.
         Costs of this proceeding shall be paid by the party incurring the same, for
which let execution issue.
PER CURIAM 
 
PANEL A:    CAYCE, C.J., HOLMAN and GARDNER, JJ.
 
DELIVERED: September 23, 2003